276 S.C. 507 (1981)
280 S.E.2d 207
ST. JOHN'S EPISCOPAL MISSION CENTER, Respondent,
v.
The SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES, Appellant.
21508
Supreme Court of South Carolina.
July 7, 1981.
*508 Vinton D. Lide and Reddick A. Bowman, Jr., Columbia, for appellant.
G. Dan Bowling, of Goodstein, Bowling, Douglas & Philips, Charleston, for respondent.
July 7, 1981.
LEWIS, Chief Justice:
This appeal is taken from a denial of a motion for change of venue. The parties hereto for some years engaged in a contractual arrangement whereby the respondent operated certain educational programs with funding and technical assistance to be provided by the appellant. The parties agreed expressly that, at the option of the appellant, venue would lie in Richland County in any actions arising from their contractual obligations.
A dispute between the parties did in fact arise and resulted in the commencement of this action by the respondent, as plaintiff, in the circuit court for Charleston County. The appellant's motion for change of venue was denied below, and appeal has been taken therefrom.
By Statute, Section 15-7-50, Code of Laws of South Carolina, 1976, parties may by consent agree to the hearing of actions in a county other than that in which it may otherwise have been brought. We have upheld such agreements in the past, and deem it proper to do so where the circumstances make such agreement reasonable and not contrary to *509 public policy. Ex parte Pearson, 79 S.C. 302, 309, 60 S.E. 706; 17 C.J.S. Contracts § 229(2).
Accordingly we find these parties are bound by the terms of their agreement, and we reverse with instructions that this action be transferred from Charleston County to Richland County. In so ruling we need not reach the remaining issues raised on this appeal.
LITTLEJOHN, NESS, GREGORY and HARWELL, JJ., concur.